UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7130


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LARRY ANTONIO SIMMONS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:10-cr-00653-BHH-1)


Submitted: December 17, 2020                                Decided: December 22, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Antonio Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry Antonio Simmons appeals the district court’s text order denying Simmons’

second motion for a sentence reduction under § 404 of the First Step Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194. Upon review of the record, we find no reversible error in the

court’s denial of relief. See United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020)

(explaining that we review de novo “the scope of a district court’s sentencing authority

under the First Step Act”). Accordingly, we affirm. United States v. Simmons, No. 2:10-

cr-00653-BHH-1 (D.S.C. June 8, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2